Citation Nr: 0022543	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for back disorder.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's back disorder (diagnosed as bilateral L5 
spondylolysis with a Grade I spondylolisthesis and disc 
protrusion at L3-4) and his active service is not of record.

2.  Competent medical evidence of a nexus between the 
veteran's current lung disease to include chronic bronchitis, 
pulmonary fibrosis, and chronic obstructive lung disease 
(claimed a lung disorder) and his active service is not of 
record.

3.  Competent evidence of a diagnosis of skin disorder is not 
of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a lung disorder to include chronic bronchitis, pulmonary 
fibrosis, and chronic obstructive lung disease is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a back disorder, a lung disorder, and a skin 
disorder.  It is necessary to determine if he has submitted a 
well grounded claim with respect to each issue.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131(West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).


I.  Back disorder

Service medical records reflect that the veteran complained 
and was treated for backache, lumbar muscle strain, and 
lumbar fibromyositis during service.  At his May 1962 
separation examination, there were no complaints of back pain 
and an evaluation of his spine was normal.

Private medical records from 1976 indicate that the veteran 
injured his left shoulder in an on-the-job injury.  
Additional private medical records from September 1994 to 
September 1995 indicated that the veteran reported that he 
fell out of a tree approximately 15 months prior to September 
1994 and fractured 4 ribs.  He complained of back pain of 
one-year duration.  The veteran also gave a history of 
multiple back injuries due to his work in construction and as 
an electrician.  An October 1994 x-ray of the lumbar spine 
revealed asymmetric broad based disc protrusion on the right 
at L3-4 and bilateral L-5 spondylolysis with grade I 
spondylolisthesis.  

In statements in support of the veteran's claim, the 
veteran's sister and former neighbor stated that the veteran 
wrote letters to them while in service indicating that he 
injured his back. 

Upon review of the record, the Board notes that the veteran's 
service medical records show a back injury during service.  
However, private medical records only show complaints of back 
pain beginning in 1993 and a X-ray diagnosis of spondylolysis 
and spondylolisthesis in 1994, more than 30 years after 
service.  No medical professional provide any competent 
medical evidence linking the veteran's current back disorder 
to active service.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is 
competent to offer medical opinions.  Competent medical 
evidence is required. Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a back disorder is not well grounded and is denied.  38 
U.S.C.A. § 5107 (West 1991).

II.  Lung disorder

The veteran contends that he was exposed to various chemicals 
used for cleaning equipment during service and that these 
caused his current lung disorder.  

Service medical records contain no complaints, findings, or 
diagnoses of any lung disorders or any disorders related to 
exposure to chemicals.  At his May 1962 separation 
examination, the evaluation of his lungs and chest was 
normal.    

At a September 1994 private medical examination, the veteran 
complained of shortness of breath on walking any distance.  
The veteran reported a history of several years of exposure 
to dust and asbestos working in construction and as an 
electrician.  He also reported an increase in symptoms after 
falling out of a tree in May 1993 and fracturing his ribs.  
According to the veteran, he was told he had a spot on his 
lung.  Chest X-rays revealed multiple rib fractures on the 
right, pleural thickening on the left, and a healed granuloma 
in the mid upper right lung field.  The impression included 
possible pulmonary fibrosis, post rib fractures, possible 
restrictive defect, dyspnea, and chest pain.  Subsequent 
private medical records from 1995 show diagnoses including 
chronic bronchitis with restrictive lung disease and 
pulmonary fibrosis with severe chronic obstructive pulmonary 
disease.  These were the first diagnoses of a lung disorder.  
No medical professional has provided competent medical 
evidence indicating that the veteran's current lung disorders 
as noted above were related to his active service.

The veteran's allegation that his current lung disorder are 
related to his active service cannot serve to well ground the 
claim because he is not competent to make such an allegation, 
as this requires competent medical evidence which indicates 
that the claim is plausible or possible.  Caluza, 7 Vet. App. 
at 507; see also Robinette, 8 Vet. App. at 77; Edenfield, 8 
Vet. App. 384; Grottveit, 5 Vet. App. at 93.  In the instant 
case, there is no medical opinion indicating a nexus between 
the veteran's current lung disorders to include chronic 
bronchitis, pulmonary fibrosis, and chronic obstructive lung 
disease and his active service.  In view of the absence of 
that fact, his claim that there is some relationship to 
active service is unsupported.  

Furthermore, the Board notes that the veteran has contended 
that his current lung disorders are the result of his 
exposures to various chemicals used for cleaning during 
service.  However, the record contains no medical opinion 
indicating a nexus between any of the veteran's current 
disorders and his active service, to include exposure to 
chemicals during service.  In view of the absence of that 
fact, his allegation that there is some relationship to 
inservice duties is unsupported.  See Chelte.  Moreover, the 
Board notes that the veteran has indicated that his exposure 
to asbestos occurred subsequent to service, and has not 
claimed that his lung disorder resulted from exposure to 
asbestos during service.  

Therefore, the Board concludes that the veteran's claim for 
service connection for a lung disorder to include chronic 
bronchitis, pulmonary fibrosis, and chronic obstructive lung 
disease is not well grounded.  Accordingly, the claim for 
service connection for a lung disorder is denied.  38 
U.S.C.A. § 5107 (West 1991).

III.  Skin disorder

Service medical records reveal that the veteran was treated 
for a rash on his right hand.  Service medical records 
indicate that it began after the veteran's kitchen patrol 
duty.  Contact dermatitis, atopic dermatitis, and dyshidrosis 
of the right hand.  At his May 1962 separation examination, 
evaluations of the skin and upper extremities were normal.  A 
June 1962 service medical notation indicates that the veteran 
was seen for a rash on hand cleaning.

Private medical records from 1979 indicate that the veteran 
injured his right wrist and thumb; however, they do not 
contain any mention of a skin disorder on his right hand 
apart from calluses.  No chronic skin rash is shown.

In his various statements, the veteran reported that he 
continues to experience a rash on his hands since service and 
that he has tried several salves and lotions.   

Upon review of the record, the Board notes that the veteran's 
service medical records show that he received treatment for a 
rash on his hand during service.  However, he has not brought 
forth evidence of current diagnoses of a chronic skin rash on 
his hands.  Thus, the Board finds that the veteran's claim 
for service connection for a skin disorder is not well 
grounded.  See Caluza, supra.

The Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because there is 
no evidence of current and competent diagnosis of a skin 
disorder, the Board must deny the claim as not well grounded.  
Id.; see also Caluza, 7 Vet. App. at 505.  The veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, his assertion that he has a skin 
disorder that began in service is not competent and does not 
establish well grounded claim.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  His statements cannot serve to well ground the 
claim because the veteran is not competent to make such an 
allegation, as such require competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Accordingly, the claim for 
service connection for a skin disorder is denied.  38 
U.S.C.A. § 5107 (West 1991).


IV.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

 
ORDER

Service connection for a back disorder is denied.  Service 
connection for a lung disorder to include chronic bronchitis, 
pulmonary fibrosis, and chronic obstructive lung disease is 
denied.  Service connection for a skin disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

